966 So. 2d 999 (2007)
Katrina Gainer SAILOR, Petitioner,
v.
STATE of Florida, Respondent.
No. 1D07-1309.
District Court of Appeal of Florida, First District.
October 10, 2007.
Katrina Gainer Sailor, pro se, Petitioner.
Bill McCollum, Attorney General, and Bryan Jordan, Assistant Attorney General, Tallahassee, for Respondent.
PER CURIAM.
The petition is granted and Katrina Gainer Sailor is hereby afforded a belated appeal from judgment and sentence in case numbers 04-159, 05-415, 05-416, and 05-846 in the Circuit Court for Gadsden County. Upon issuance of mandate in this cause, a copy of this opinion will be provided to the clerk of the circuit court, with directions that it be treated as a notice of appeal. Fla. R.App. P. 9.141(c)(5)(D).
The circuit court is directed to appoint counsel to represent petitioner in the appeal, if she qualifies for such an appointment.
PETITION GRANTED.
KAHN, WEBSTER, and ROBERTS, JJ., concur.